Citation Nr: 0709813	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-38 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted for asthma, from May 15, 2004? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to July 2001, and 
from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

A Central Office hearing was conducted by the undersigned 
Acting Veterans Law Judge in January 2007.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

The record raises the issue of whether the veteran is 
entitled to service connection for headaches secondary to his 
asthma.  As this issue is not presently developed or 
certified for Board review, it is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  For the period from May 15, 2004, to March 7, 2005, the 
veteran's asthma required daily use of inhalational or 
bronchodilator therapy.

2.  Since March 8, 2005, the veteran's asthma has required 
intermittent (at least three per year) courses of systemic 
(oral or parenterol) corticosteroids.


CONCLUSIONS OF LAW

1.  For the period from May 15, 2004, to March 7, 2005, the 
schedular criteria for a 30 percent rating for asthma were 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2006).

2. Since March 8, 2005, the schedular criteria for a 60 
percent rating for asthma have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decisions on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided the applicable regulations 
in the October 2005 statement of the case (SOC).  

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the Court has held that an SOC 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision.  Prickett v. Nicholson, 20 Vet. App. 370 (2006); 
see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (holding that a supplemental statement of the case 
(SSOC) that complies with applicable due process and 
notification requirements constitutes readjudication).  
Significantly, and a fortiori of relevance to the application 
of Prickett, Mayfield also holds that VCAA notification does 
not require an analysis of the evidence already contained in 
the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in the October 2005 SOC otherwise fulfills 
the provisions of 38 U.S.C.A. § 5103(a) to include any 
failure to provide notice of the type of evidence necessary 
to establish effective dates for the disabilities on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal is harmless because, except where otherwise 
indicated, the evidence preponderates against the appellant's 
claim, and any questions as to the appropriate effective 
dates to be assigned are moot.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Pertinent medical 
records have been procured, and there is no pertinent 
evidence which is not currently part of the claim file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim. 

Hence, the Board finds that VA has fulfilled its VCAA 
obligations to the veteran.

The Claim

The veteran contends that his service-connected asthma is 
manifested by increased adverse symptomatology that entitles 
him to a higher rating.  It is requested that the veteran be 
afforded the benefit of the doubt.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A September 2004 rating decision granted service connection 
for asthma and rated it 10 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, effective May 15, 2004.  That 
disability evaluation has remained in effect to the present 
time.

As provided by the VA schedule for rating disabilities, a 10 
percent rating is assigned for bronchial asthma where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 71 to 80 percent predicted; 
the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) 
is 71 to 80 percent; or where intermittent inhalational or 
oral bronchodilator therapy is used.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.

A 30 percent rating is assigned where pulmonary function 
testing reveals that FEV-1 is 56 to 70 percent predicted; 
FEV-1/FVC is 56 to 70 percent; or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication, is used.  Id.  

A 60 percent rating is assigned where pulmonary function 
testing reveals that FEV-1 is 40 to 55 percent predicted; 
FEV-1/FVC is 40 to 55 percent; or where at least monthly 
visits to a physician are needed for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
used.  Id.  

The highest rating allowable under this diagnostic code, 
100 percent, requires evidence of FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Id.  

In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Note following Diagnostic 
Code 6602.

The post-bronchodilator findings from the  pulmonary function 
tests (PFTs) are the standard in pulmonary assessment.  See 
61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation as these results 
reflect the best possible functioning of an individual).   

For the period from May 15, 2004, to March 7, 2005, the 
pertinent evidence of record includes a June 2004 VA 
examination.  The veteran was initially assigned a 10 percent 
disability rating in September 2004 because, on examination 
in June 2004, the veteran's pulmonary function test results 
showed that his forced expiratory volume in one second (FEV-
1) was 81 percent.  In rating the veteran's asthma as 10 
percent disabling, the September 2004 rating decision 
apparently overlooked the following significant facts.  

The June 2004 VA examiner noted that the veteran was taking 
Advair and Albuterol inhalers twice a day on a regular basis.  
As to Advair, it is a trade name under which GlaxoSmithKline 
markets the combination preparation fluticasone/salmeterol, 
which is a formulation containing Fluticasone (a 
corticosteroid) propionate and Salmeterol Xinafoate used in 
the management of asthma and chronic obstructive pulmonary 
disease (COPD).  As to Albuterol, it is a short-acting ß2-
adrenergic receptor agonist used for the relief of 
bronchospasm in conditions such as asthma and COPD.  

As noted above, daily inhalational or oral bronchodilator 
therapy satisfies the diagnostic rating criteria for a 
higher, 30 percent evaluation for asthma.  It is clear from 
the veteran's June 2004 VA examination that the claimant was 
taking and was going to continue to take some form of daily 
inhalational or oral bronchodilator therapy for his asthma.  
Therefore, as of the date of the veteran's June 2004 
examination reporting this fact, he met the criteria for a 30 
percent rating for asthma.  In light of this finding, and the 
evidence below that his asthmatic condition in time later 
significantly worsened, the Board resolves reasonable doubt 
by concluding that a 30 percent evaluation for the veteran's 
asthma is warranted for the period from May 15, 2004, to 
March 7, 2005.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

A higher, 60 percent evaluation is not warranted because the 
evidence of record for the period from May 15, 2004, to March 
7, 2005, does not include pulmonary function tests revealing 
that FEV-1 was 40 to 55 percent predicted; FEV-1/FVC was 40 
to 55 percent; or that at least monthly visits to a physician 
were needed for required care of exacerbations, or that 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids were specifically used 
from that point forward until March 8, 2005.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

Since March 8, 2005, the pertinent medical evidence of record 
includes VA outpatient treatment records, including progress 
notes and records of prescribed courses of medication.  On 
March 8, 2005, VA medication records show the veteran being 
prescribed the corticosteroidal immunosuppressive Prednisone 
for 16 days; the 16-day period repeated beginning on March 
28, 2005.  A VA medication record also shows the veteran 
having been prescribed the corticosteroid Fluticasone for 30 
days with three refills, treatment also commencing March 8, 
2005.  On June 16, 2005, VA medication records show the 
veteran being prescribed the corticosteroid Prednisone again 
for 16 days.  On October 31, 2005, VA medication records show 
the veteran being prescribed the corticosteroid Fluticasone 
with a 30-day supply and four refills.  On March 20, 2006, VA 
medication records show the veteran being prescribed the 
corticosteroid Flunisolide with a 30-day supply and three 
refills.  On November 21, 2006, VA medication records show 
the veteran being prescribed the corticosteroid Flunisolide 
with a 22-day supply and four refills remaining.  VA 
outpatient treatment records dated from September to November 
2006 confirm that the veteran's medication status was active 
for the corticosteroid Flunisolide, and for other forms of 
inhalation or oral bronchodilator therapy.  Moreover, a VA 
primary care treatment note dated in November 2005, showed 
the veteran having been diagnosed with severe persistent 
asthma.

Commencing on March 8, 2005, the record evidence shows that 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids were used.  A 60 percent 
rating for the veteran's asthma is therefore warranted, 
effective March 8, 2005.

The next highest rating allowable, a 100 percent disability 
evaluation, is not called for because the record does not 
show evidence of FEV-1 less than 40 percent predicted; FEV-
1/FVC less than 40 percent; more than one attack per week 
with episodes of respiratory failure; or the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id.  As to the veteran's 
treatment with corticosteroids, record evidence does not show 
that either the veteran's prescription Flunisolide or 
Fluticasone meets the standards in the National Institutes of 
Health (NIH) Guidelines for the Diagnosis and Management of 
Asthma (Clinical Practice Guidelines, Expert Panel Report 2, 
2007).  A daily adult high dosage of Flunisolide is 
characterized as 2,000 micrograms (mcg) or 250 mcg with 
greater than 8 puffs.  A daily adult high dosage of 
Fluticasone is characterized as 660 mcg.  The veteran's 
treatment with these medications has never exceeded 250 mcg 
with 4 puffs twice daily, or 8 puffs in total.  As to the 
veteran's previous treatment in 2005 with Prednisone, while 
there is prescription evidence of a series of consecutive 
short courses of treatment, the evidence is presently 
insufficient to verify that his ailment at the time required 
daily use of this corticosteroid and immunosuppressive 
therapy at a high dose.

In reaching these conclusions, the Board has not overlooked 
the written statements to VA by the veteran, or the 
claimant's statements to VA clinicians, or his hearing 
testimony.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the severity of a disability, however, are 
not probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  


``The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine.  With the exception of where 
it is applicable, however, the preponderance of the evidence 
is against the appellant's claim, and that doctrine is not 
thereto applicable.  38 U.S.C.A. § 5107(b); Gilbert.  


ORDER

For the period from May 15, 2004, to March 7, 2005, 
entitlement to a 30 percent evaluation for asthma is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

Since March 8, 2005, entitlement to a 60 percent evaluation 
for asthma is granted, subject to the laws and regulations 
governing the award of monetary benefits. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


